The plaintiff brought this action against the proprietor of a store to recover for injuries suffered when she slipped upon a bulge in a rubber mat at the top of a stairway used by its customers, and fell down the stairs. The defendant, appealing from a judgment for the plaintiff, makes two claims, one, that the defendant not having actual notice of the defective condition of the mat, was not chargeable with knowledge of it by reason of the length of time it had existed, and the other, that the plaintiff was guilty of contributory negligence as matter of law. There was evidence from which the trial court could reasonably infer that the bulge in the mat was due to its having become loosened, because it had become so worn that the tacks which were intended to hold it in place had pulled through, and the trial court could reasonably conclude that this condition came about from wear extending over a considerable time. It might properly find that, had the defendant made reasonable inspection *Page 715 
of its premises, it would have discovered the condition in time to have remedied it before the plaintiff's fall. Vinci v. O'Neill, 103 Conn. 647, 657,121 A. 408. This was the effect of the finding of the court and it must stand. As far as the issue of the plaintiff's contributory negligence is concerned, the trial court could reasonably conclude that the situation fell within the rule that one making the ordinary use of premises which he may properly assume to be in a reasonably safe condition is not obliged to use special care until some circumstance reasonably indicates to him the need to do so. Smith v. S. S. Kresge Co.,116 Conn. 706, 164 A. 206.
   There is no error.